Citation Nr: 1127065	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-42 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder and generalized anxiety disorder.  

2.  Entitlement to service connection for residuals of traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to February 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied entitlement to service connection for acquired psychiatric disorder, manifested as major depressive disorder and/or anxiety disorder, service connection for traumatic brain injury, and PTSD.

The Veteran provided testimony before the undersigned in a videoconference hearing in April 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A partial transcript of the Board's April 2011 videoconference hearing was produced, but it contained a number of notations that that the transcriptionist found the recording to be inaudible.  In June 2011, the Board advised the Veteran that it had not been able to produce a written transcript of the hearing and asked him to indicate whether he wanted another hearing.  See 38 C.F.R. § 20.717 (2010).  In July 2011, he responded that he wanted another videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board videoconference hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


